                 UNITED STATES BANKRUPTCY COURT
                  EASTERN DISTRICT OF MICHIGAN
                   SOUTHERN DIVISION – DETROIT


  IN RE:
                                               CHAPTER 13
  Brian Gerald Maddox,                         CASE NO. 20-43421-PJS
  Danetta Lashun Maddox,                       JUDGE PHILLIP J. SHEFFERLY
  DEBTORS.
  _________________/

         TRUSTEE’S OBJECTIONS TO CONFIRMATION OF
     FIRST MODIFIED PRE-CONFIRMATION CHAPTER 13 PLAN

      NOW COMES the Chapter 13 Standing Trustee, David Wm. Ruskin, and
objects to confirmation of the First Modified Pre-Confirmation Chapter 13 Plan in
the above matter pursuant to Local Bankruptcy Rule 3015-3(a) as follows:

      1.    The Plan does not increase its funding upon the termination of the
Debtor’s child support obligation pursuant to 11 USC 1325(b)(1)(B) and 11 USC
1325(a)(3).
      2.     The Plan does not increase its funding upon the termination of the
obligation of the Debtor’s and Debtor’s spouse’s 401(k) loans pursuant to 11 USC
1325(b)(1)(B) and 11 USC 1325(a)(3).
      3.     Based upon the Debtors’ testimony at the First Meeting of Creditors,
the Debtor’s income listed on the Debtors’ Schedule I as “Drv Premium” in the
amount of $835.00 represents the Debtor’s productivity bonus that the Debtor
receives every month. The Plan does not provide that 100% of profit sharing funds
and/or bonuses in excess of $10,000 per calendar year received or entitled to be
received during the pendency of the case be remitted to the Trustee as additional
payments under the Plan as required by 11 USC Section 1325(b)(1)(B) and In re
Freeman, 86 F.3d 478 (6th Cir. 1996).




  20-43421-pjs   Doc 38   Filed 12/11/20   Entered 12/11/20 10:37:55   Page 1 of 3
     4.     The Plan does not comply with 11 USC Section 1308(a). The State of
Michigan – Department of the Treasury has filed a Proof of Claim indicating that
Debtor has not filed a tax return for 2018.
       5.     The amount of the proposed funding in the Plan is not sufficient to pay all claims
as proposed in the Plan (the Plan is underfunded). Therefore, the Plan does not provide for the
submission of sufficient future earnings or future income for the execution of the Plan as required
by 11 USC 1322(a)(1).

       6.   Section II.B of the Plan specifies that the Plan payment is $541.67 semi-
monthly. Section IV states that the Plan payment is $415.38 bi-weekly. Initially, the
payment amount is not an “alteration” to the Plan and should not be specified in
Section IV of the Plan. Further, the amount stated in Section IV conflict with the
amount stated in Section II.B rendering it impossible to determine whether the Plan
complies with 11 USC Section 1325.
      7.     The Plan does not attach a Certificate of Service. Accordingly, it cannot
be determined whether all creditors and parties in interest have received proper
notice as required by Federal Rules of Bankruptcy Procedure 2002 and 3015, or
Local Bankruptcy Rule 3015-2.

      WHEREFORE, the Chapter 13 Standing Trustee requests this Honorable
Court deny confirmation of the Plan unless modified to meet these objections.

                                         OFFICE OF DAVID WM. RUSKIN,
                                         STANDING CHAPTER 13 TRUSTEE

Dated:      December 11, 2020            By: /s/ Thomas D. DeCarlo
                                         DAVID Wm. RUSKIN (P26803)
                                         LISA K. MULLEN (P55478)
                                         THOMAS D. DECARLO (P65330)
                                         Attorneys for Chapter 13 Trustee,
                                            David Wm. Ruskin
                                         1100 Travelers Tower
                                         26555 Evergreen Road
                                         Southfield, MI 48076-4251
                                         Telephone (248) 352-7755




  20-43421-pjs      Doc 38     Filed 12/11/20     Entered 12/11/20 10:37:55        Page 2 of 3
                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION - DETROIT

  IN RE:
                                                       CHAPTER 13
  Brian Gerald Maddox,                                 CASE NO. 20-43421-PJS
  Danetta Lashun Maddox,                               JUDGE PHILLIP J. SHEFFERLY

  DEBTORS.
  _______________________________________/

       CERTIFICATE OF SERVICE OF TRUSTEE'S OBJECTIONS TO
CONFIRMATION OF FIRST MODIFIED PRE-CONFIRMATION CHAPTER 13 PLAN

       I hereby certify that on December 11, 2020, I electronically filed the Trustee’s Objections
to Confirmation of First Modified Pre-Confirmation Chapter 13 Plan with the Clerk of the Court
using the ECF system which will send notification of such filing to the following:
       The following parties were served electronically:
               KALLABAT & ASSOCIATES PC
               31000 NORTHWESTERN HIGHWAY
               SUITE 201
               FARMINGTON HILLS, MI 48334-0000

       The following parties were served via First Class Mail at the addresses below by depositing
same in a United States Postal Box with the lawful amount of postage affixed thereto:

               Brian Gerald Maddox
               Danetta Lashun Maddox
               29600 Franklin Rd., #10
               Southfield, MI 48034-0000



                              ________/s/ Vanessa Wild___
                              Vanessa Wild
                              For the Office of David Wm. Ruskin
                              Chapter 13 Standing Trustee - Detroit
                              1100 Travelers Tower
                              26555 Evergreen Road
                              Southfield, MI 48076-4251
                              (248) 352-7755



  20-43421-pjs      Doc 38     Filed 12/11/20    Entered 12/11/20 10:37:55           Page 3 of 3
